Citation Nr: 0120791	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  96-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an apportionment of the veteran's improved 
disability pension benefits for the period preceding October 
1, 1998, for his then estranged spouse.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to March 
1958.  

This appeal originally arose from an October 1995 special 
apportionment decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which denied 
the claim of the appellant, the veteran's then estranged 
spouse, for an apportionment of the veteran's improved 
disability pension benefits.

This case was previously before the Board in October 1997 and 
October 1999, when it was remanded for additional 
development.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the remand directives.  
Thus, a new remand is not required in order to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the present claim has been completed.

2.  The appellant filed her claim for an apportionment of the 
veteran's VA improved disability pension benefits in June 
1995.

3.  The appellant and the veteran were divorced in October 
1998.

4.  The veteran has been in a nursing home during the entire 
period from June 1995 to October 1998.  

5.  The record indicates that the appellant received the 
veteran's Social Security benefits on his behalf until March 
1996, at which time the veteran's conservator, JS, started to 
receive these benefits on the veteran's behalf.

6.  From March 1996 to May 1996, JS, in his role as the 
veteran's conservator, sent the appellant $700 per month for 
her support; from June 1996 to April 1998, JS sent the 
appellant $500 per month for her support; and from May 1998 
until the appellant's divorce from the veteran in October 
1998, JS sent her $300 per month for her support.

7.  The evidence does not show that the appellant was under a 
financial hardship during the period from June 1995 to 
December 1996.  However, the evidence does indicate that she 
was under a financial hardship from January 1997 to October 
1998.

8.  No reasonable apportionment of the veteran's VA improved 
disability pension benefits can be made to the appellant for 
the period from January 1997 to October 1998 without causing 
undue financial hardship to the veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's improved 
disability pension benefits for the period preceding October 
1, 1998, for his then estranged spouse, have not been met.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 
3.453, 3.458 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

All or any part of the compensation payable on account of any 
veteran may be apportioned if the veteran's children are not 
in his custody if the veteran is not reasonably discharging 
his responsibility for the children's support.  38 U.S.C.A. 
§ 5307(a); 38 C.F.R. § 3.450.  Similarly, all or any part of 
the compensation payable on account of any veteran may be 
apportioned if the veteran is not residing with his spouse 
and is not reasonably discharging his responsibility for the 
support of his spouse.  Id.  A spouse or wife means a person 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j).  Marriage means a marriage valid under the 
law of the place where parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the rights to benefits accrued.  38 C.F.R. § 3.1(j).

Where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his dependents 
on the basis of the facts in the individual case as long as 
it does not cause undue hard ship to the other persons in 
interest.  38 C.F.R. § 3.451.

In determining the basis for apportionment, consideration 
will be given to such factors as the amount of VA 
compensation payable, other resources and income of the 
veteran and the dependents on whose behalf the apportionment 
is claimed, and any special needs of the veteran, his 
dependents, or the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship, while apportionment of less than 
20 percent would not provide a reasonable amount for any 
apportionee.  
38 C.F.R. §§ 3.451, 3.453.  A veteran's benefits will not be 
apportioned where the total benefit payable to the disabled 
person does not permit payment of a reasonable amount to the 
apportionee.  38 C.F.R. § 3.458(a)
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties under the VCAA have been 
fulfilled in the instant case.  The RO advised the appellant 
of the pertinent laws and regulations concerning 
apportionment claims by the February 1996 Statement of the 
Case, as well as the various Supplemental Statements of the 
Case.  Neither the veteran nor the appellant have identified 
any pertinent evidence that is not of record.  Further, by 
correspondence dated in June 2001, the RO informed the 
appellant of the enactment of the VCAA, that her case had 
been reviewed to see if her appeal met the requirements of 
this law, and that it was determined that her appeal complied 
with the requirements of the law and was ready for 
consideration by the Board.  The appellant has not disputed 
the RO's decision that the VCAA has been satisfied.  
Accordingly, the Board finds that the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled, and 
that no additional assistance to the appellant or the veteran 
is required based on the facts of the instant case.

Background.  In January 1994, the veteran initiated his claim 
of entitlement to nonservice-connected pension benefits with 
the submission of a VA Form 21-526, (Application for 
Compensation or Pension).  Among other things, he identified 
the appellant as his spouse, and indicated that he had no 
dependent children.  He also indicated that he had no monthly 
income, and that the appellant had monthly income of $50.  In 
a subsequent statement, the appellant stated that her small 
income was from a monthly inheritance check.

The veteran was granted nonservice-connected, special monthly 
pension benefits by a March 1994 rating decision.  By 
correspondence dated in that same month, the veteran was 
notified of this decision, and that he would receive pension 
benefits in the amount of $1,193 per month, effective 
February 1, 1994.  He was also informed that benefits had 
been included for his spouse, and that he should notify VA if 
there were any changes in the number or status of his 
dependents.  

An April 1994 rating decision found that the veteran was 
entitled to a retroactive award of pension benefits to March 
1993.  Correspondence dated in that same month informed the 
veteran that his pension award had been amended to include a 
retroactive monthly payment of $1,162, effective April 1, 
1993, and a monthly payment of $1,193, effective December 1, 
1993.

The record reflects that the veteran was admitted to a 
nursing home for veterans in Grand Rapids, Michigan, in April 
1994.  A statement from the Department of Military Affairs 
for the State of Michigan noted that for veterans unable to 
pay the private pay rate, the nursing home's structure was 
variable and based on income and family ability to pay, with 
the remainder of income applied to the cost of care.  The 
private pay rate was noted to be $2,645.

A statement dated in April 1994, but received in May 1994, 
noted that the veteran's current monthly expenses for his 
nursing care was $388, while projected nursing care charges 
was $448.  It was noted that this projected cost of nursing 
home care was based on a presumed VA award of $1,243 per 
month.  If the presumed VA rate was not awarded, then the 
projected cost of nursing home care should be reduced 
accordingly.  

The veteran was subsequently transferred to VA domiciliary 
care in August 1994, but was then transferred back to the 
nursing home in February 1995.  A statement from the Michigan 
Department of Military Affairs to this effect also noted that 
the private pay rate for the nursing home care was $2,745.

A January 1995 report of contact noted, in part, that in 
August 1994, the veteran qualified for Social Security 
benefits of $779 per month, as well as a retroactive payment 
in excess of $7,000.  It was noted that these benefits were 
reportedly being paid to the veteran's spouse (the 
appellant), but that it was unknown if she was the official 
payee.

By a statement received in March 1995, the veteran indicated 
that the actual out of pocket cost for his nursing care was 
$1,026 per month.

An April 1995 financial status report stated that the veteran 
had average monthly income of $779, while the appellant had 
monthly income of $40, for a total of $819.  Total monthly 
expenses was listed as $1,301, with $981 in monthly nursing 
care.  Consequently, monthly expenses exceeded monthly income 
by $482.  This document also stated that the veteran's Social 
Security benefits were not going to his nursing care.  
(Emphasis added).  Additionally, it was stated that the 
appellant had $4,600 cash in the bank.  It was also indicated 
that there was real estate with a resale value of $21,000.

By correspondence dated in April 1995, the RO informed the 
veteran that his monthly pension award had been increased to 
$1,278, effective March 1, 1995.
In June 1995, the appellant submitted her claim of 
entitlement to an apportionment of the veteran's VA improved 
disability pension benefits.  Thereafter, in August 1995, the 
RO sent correspondence to both parties, which requested that 
they identify their respective dependents, their monthly 
income, assets, monthly expenses, as well as the average 
monthly amount the veteran had contributed towards the 
appellant's support during the last six months.  
Additionally, the veteran was informed that, if granted, the 
apportionment would be effective July 1, 1995, and that 
action had been taken to withhold $200 from his award, 
effective November 1, 1995, in order to protect the interests 
of his dependents while the administrative procedures were 
being followed.

In September 1995, the appellant reported that her total 
monthly income was $450 (to include $50 from her 
inheritance), that she had $3,629.62 in a savings account, 
and that she had total average monthly expenses of $805.  She 
also indicated that the veteran had contributed no money 
towards her support during the last six months.  
Additionally, in an accompanying statement, the appellant 
reported that she was having a hard time meeting her monthly 
bills with her small income, and that she had to borrow from 
her savings when she had something major like car insurance.  
Further, she reported that when the nursing home in Grand 
Rapids started handling the veteran's VA pension check, she 
was dropped because they thought she could use her husband's 
disability Social Security check which she was taking care of 
at that time.  However, she stated that this was not the 
case.

Also in September 1995, the veteran submitted documents to 
the effect that his monthly income included $801 in Social 
Security benefits, and $1,278 in VA pension benefits.  
However, he asserted that all of his Social Security income 
went to his wife (the appellant), while all of his VA pension 
benefits, minus $45 for personal needs, was used to pay for 
his nursing home care.  Further, he contended that the 
appellant received a large retroactive Social Security 
payment in the amount of $7,730 in August 1994.  In support 
of his claim, the veteran submitted a computer printout sheet 
regarding his Social Security benefits, dated in February 
1995, which indicated that checks were made payable to the 
appellant for the veteran; i.e., she could cash the check on 
the veteran's behalf.  This printout sheet also indicates 
that monthly compensation benefits were $801, effective 
December 1994, and that the veteran was entitled to special 
pay of $7,730 in August 1994.  A handwritten note from the 
benefits clerk, stated that the veteran reported that his 
wife divorced him in January 1995, but the family reported 
that she did not divorce - just moved.

The appellant's apportionment claim was denied by an October 
1995 special apportionment decision.  This decision stated 
that the veteran received $2,079 in monthly income, and that 
he had monthly expenses in the amount of $1,278, leaving a 
net income of $801.  He had no liquid assets.  Regarding the 
appellant, she reported her monthly income was $450, with 
monthly expenses of $805.  Consequently, her expenses 
exceeded her income by $355.  However, the veteran reported 
that his monthly Social Security award of $801 went to his 
spouse, giving her an actual monthly income of $1,251.  It 
was also noted that the appellant had reported a savings 
account balance of $3,629.62.  Therefore, it was concluded 
that hardship had not been shown by the appellant, and her 
claim for an apportionment was denied.

The appellant appealed her apportionment claim to the Board.  
In her February 1996 Substantive Appeal, she contended that 
she had never, at any time, received any Social Security 
benefits, and that the statement she received $801 was not 
true.  She also identified JS as the veteran's 
guardian/conservator.

In support of her appeal, the appellant submitted a statement 
from the Social Security Administration (SSA), dated in 
February 1996.  This statement noted that it was responding 
to the appellant's telephone call, and that SSA records 
showed that the appellant did not receive any benefits on the 
Social Security record of the veteran.  Further, the SSA 
records showed that the appellant had never received any 
benefits on the veteran's record, nor was she eligible for 
any benefits on this record.  Moreover, the SSA records 
showed that the appellant was not the representative payee 
for the veteran; i.e., she did not receive the veteran's 
benefits for him.

In a December 1995 statement, the veteran reported that his 
unpaid medical expenses included $4,843.45 for nursing care 
for the period from January to December 1994.

A May 1996 VA Form 21-0516 (Improved Pension Eligibility 
Verification Report) indicated, in part, that the veteran's 
monthly income consisted solely of $821 in Social Security 
benefits.  It was also stated that the appellant had a 
monthly income of $405 ($55 from inheritance).  Further, it 
was stated that the veteran had no gross wages from 
employment for 1995 or 1996, but that the appellant had gross 
wages of $4,200 for both of these years.  Regarding assets, 
it was stated that the veteran had $7,954.97 in interest 
bearing bank accounts, while the appellant had $1,300.  
Additionally, the veteran listed unreimbursed medical 
expenses in the amount of "$15,769.09" for 1995, and 
anticipated expenses of $20,454 for 1996.  In an attached 
statement, the veteran reported that he had "$15,796.09" in 
nursing care expenses for 1995.

By correspondence dated in December 1996, the RO informed the 
veteran that his amount of monthly pension benefits had been 
amended to $1,150, effective December 1, 1996.

A February 1997 VA Form 21-0516, indicated that the veteran's 
only monthly income was $845 in Social Security benefits.  It 
was stated that the appellant had monthly income of $350 from 
wages.  Further, it was stated that the veteran had no income 
from wages for 1996 or 1997.  With respect to the appellant, 
it was stated that she had earned $24.30 in interest and 
dividends, and wages of $4,200.  The veteran reportedly had 
no assets, while the appellant reportedly had $9,000 in an 
interest-bearing bank account.  Additionally, the veteran was 
listed as having unreimbursed medical expenses of $16,771.30 
for 1996, to include $16,260 in nursing care.  The veteran 
was expected to have medical expenses in excess of $16,000 
for 1997.

In an April 1997 statement, the appellant asserted that JS, 
the conservator for the veteran, sent her a letter the 
preceding month indicating that her monthly checks would be 
reduced from $500 per month to $300 per month, effective May 
1, 1997.  The appellant inquired as to whether JS was 
reporting to the RO the amounts he paid her on a monthly 
basis.  She stated she did not understand why her payments 
were being reduced, and that she wanted a full explanation 
for the reduction.

In October 1997, the Board remanded the appellant's claim, 
requesting that a complete record of the monthly income and 
expenses be obtained from both the appellant and the veteran.  

On a January 1998 VA Form 21-0516, it was indicated that the 
veteran's only monthly income was Social Security benefits of 
$862.80.  The appellant's monthly income was listed as $329 
from wages, and $69 from her inheritance.  Additionally, the 
appellant reportedly earned $3,948 in gross wages for 1997, 
and $137.25 in total interest and dividends.  Moreover, the 
veteran reportedly had no assets, while the appellant was 
listed as having $5,490 in an interest-bearing bank account.  
Further, the veteran reported unreimbursed medical expenses 
in excess of $18,000 for 1997, with $17,895 for nursing care.

By correspondence dated March 1998, the veteran was informed 
that his monthly pension rate had been amended to $1,178, 
effective December 1, 1997.

In September 1998, the RO sent correspondence to both the 
appellant and veteran, requesting the information specified 
in the Board's October 1997 remand.

An October 1998 financial status report stated that the 
veteran's only monthly income was $819 in Social Security 
benefits.  His total monthly expenses were listed as $700, 
with $300 going to the appellant, and the remaining $400 
apparently going to his nursing home care.  Also, his assets 
consisted of $154.32 in cash.  In an attached statement, JS 
(Public Guardian) noted that the veteran was a legally 
incapacitated/protected person.  JS further noted that the 
veteran lived in a nursing home, and that he (JS) had been 
sending support checks to the appellant since March 1996.  
From March to May 1996, the appellant received $700 per 
month; from June 1996 to April 1998, the appellant received 
$500 per month; and she had received $300 per month since May 
1998.  JS stated that payments would continue until the 
appellant's divorce from the veteran was final.  Also 
submitted was a copy of a March 1996 check from the veteran's 
estate account, made payable to the appellant, in the amount 
of $700.

The evidence on file shows that the veteran and appellant 
were divorced in October 1998.  

Also in October 1998, the RO sent correspondence to the 
veteran informing him his amount of monthly pension had been 
amended to $1,228, effective October 1, 1998.

No response was received from the appellant regarding the 
September 1998 request.  After a Supplemental Statement of 
the Case was issued in February 1999, the appellant sent a 
statement to the RO that her lawyer had told her that she 
could no longer appeal for an apportionment of the veteran's 
benefits.  She stated that if the RO knew anything different 
to let her know.  In response, the RO sent her correspondence 
asking if she was withdrawing her appeal.

A February 1999 VA Form 21-0516, listed the veteran's only 
monthly income as $874.50 in Social Security benefits.  
Further, for 1998 he had unreimbursed medical expenses of 
$19,140, with $18,614 for nursing care.

In the October 1999 remand, the Board noted that while the 
appellant was no longer eligible to receive an apportionment 
of the veteran's VA pension benefits as of the first day of 
the month in which her divorce from the veteran became 
effective, she was nevertheless eligible, as his estranged 
spouse, to receive an apportionment previous to this date.  
Accordingly, the Board stated that information pertaining to 
the appellant's income and expenses for the period previous 
to October 1, 1998, was relevant in determining the 
appellant's entitlement to an apportionment of the veteran's 
improved disability pension benefits.  Therefore, the case 
was remanded to obtain such information.

In March 2000, the appellant submitted various statements 
regarding her income and expenses from June 1995 to October 
1998.  For the period from June to December 1995, she 
reported that her personal monthly income was $450, and that 
she had $3,629 in a bank account.  Total average monthly 
expenses for this period came to $798.  She also stated that 
the veteran contributed no money toward her support during 
this period.  For the period from January to December 1996, 
she reported that her personal monthly income was $460, and 
that she had $1,300 in a bank account.  Total average monthly 
expenses came to $950.  In addition to her own personal 
income, she reported that the veteran contributed $300 per 
month towards her support.  For the period from January to 
December 1997, she had personal monthly income of $442, with 
$70 in a bank account.  Total average monthly expenses for 
this period came to $970.50.  She also indicated, in addition 
to her personal income, the veteran contributed $200 per 
month for her support during this period.  For the period 
from January to October 1998, her personal monthly income was 
$300, with $150 in a bank account.  Total average monthly 
expenses for this period came to $1,102.  She reported that 
the veteran contributed no money toward her support during 
this period.

Also on file is a June 2000 statement from an official with 
the Department of Military and Veterans Affairs for the State 
of Michigan.  This official noted that the statement was in 
response to VA's request for income verification on the 
veteran for the period from June 1, 1995, to October 1, 1998.  
It was stated that the veteran's only income, besides his VA 
pension, was his Social Security benefit, which was net $801 
per month in 1995, $779 net per month (after Medicare B 
deduction) in 1996, $801 net per month in 1997, and $819 net 
per month in 1998.  Moreover, it was stated that the 
appellant had received the veteran's Social Security benefits 
in full every month until March 1996, including his 
retroactive award in August 1994.  It was noted that JS was 
appointed the veteran's conservator in March 1995, and that 
JS began to receive the veteran's Social Security benefit 
checks on the veteran's behalf in March 1996.  JS then mailed 
a personal check to the appellant every month at a decreasing 
rate until the divorce was final in October 1998.  Based upon 
the information provided by JS, it was determined that the 
appellant was paid approximately $15,000 of the veteran's 
Social Security benefits via the conservator.  Further, it 
was stated that the veteran spent $15,796 in 1995 for his 
nursing care, $16,260 in 1996, $17,895 in 1997, and $18,614 
in 1998.

A July 2000 special apportionment decision, and a February 
2001 Supplemental Statement of the Case, confirmed and 
continued the denial of the appellant's apportionment claim.


Analysis.  As noted above, even though the appellant is no 
longer eligible to receive an apportionment of the veteran's 
VA pension benefits as of the first day of the month in which 
her divorce from the veteran became effective, she may 
nevertheless be eligible, as his estranged spouse, to receive 
an apportionment previous to this date.  Here, the record 
reflects that the divorce was final in October 1998.  Since 
the appellant filed her apportionment claim in June 1995, the 
Board must determine whether the evidence supports an 
apportionment of the veteran's improved disability pension 
benefits to the appellant for the period from June 1995 to 
October 1998.  38 C.F.R. § 3.458 (g) (A veteran's benefits 
are not apportioned unless and until a claim is filed); see 
also 38 C.F.R. § 3.400.

In the instant case, the Board finds that the evidence on 
file shows that the veteran was reasonably contributing 
towards the appellant's support during the period from June 
1995 to October 1998.  Although the appellant contends 
otherwise, the record does tend to indicate that she received 
the veteran's Social Security benefits towards her support 
until March 1996, including the $7,730 retroactive payment in 
August 1997.  The evidence in support of this finding 
includes the veteran's own statements, the January 1995 
report of contact, the February 1995 computer printout, the 
April 1995 financial status report, and the June 2000 
statement from the Michigan Department of Military and 
Veterans Affairs.  The Board is particularly persuaded by the 
January 1995 report of contact, as this was made several 
months prior to the appellant's apportionment claim.  
Granted, the February 1996 letter from the SSA noted, in 
part, that the appellant was not the veteran's representative 
payee.  However, the June 2000 statement from Michigan 
Department of Military and Veterans Affairs indicates that 
this letter was issued around the same time that JS started 
to receive the Social Security checks on the veteran's 
behalf.  Moreover, the January 1995 report of contact 
reflects that while the appellant was reportedly receiving 
the veteran's Social Security benefits, it was not clear 
whether she was the official payee.  This indicates that it 
was not necessary for the appellant to be the official payee 
in order to have access to the veteran's Social Security 
benefits.

For the period from March 1996 to October 1998, the record 
indicates that JS, on behalf of the veteran, sent checks to 
the appellant for her support.  The evidence in support of 
this finding include the October 1998 statement from JS, and 
the June 2000 statement from the Michigan Department of 
Military and Veterans Affairs.  Further, the appellant 
acknowledged that she was receiving such support in her April 
1997, and her March 2000 statements.  Granted, in her March 
2000 statements, the appellant reported that she only 
received such support in 1996 and 1997.  Moreover, she 
reported that she received $300 per month in 1996, and $200 
per month in 1997, while JS reported that he sent checks of 
$500 to $700 per month during this period.  However, in her 
April 1997 statement, the appellant herself acknowledged that 
JS was sending her checks in the amount of $500, even though 
he proposed to reduce that amount to $300 in May 1997.  

Since the Board has determined that the veteran was 
reasonably contributing towards the appellant's support 
during the period from June 1995 to October 1998, she does 
not appear to be entitled to an apportionment under 38 C.F.R. 
§ 3.450.  However, the appellant may still be entitled to 
apportionment under 38 C.F.R. § 3.451 if hardship is shown to 
exist on her part during the pertinent period, and a 
reasonable apportionment would not cause undue hardship to 
the veteran.

The Board notes that various statements have been submitted 
during the course of this case from both parties regarding 
their respective income and expenses for the pertinent 
period.  Initially, the Board acknowledges that the evidence 
shows that the veteran's monthly income consisted solely of 
his VA improved disability pension benefits and his Social 
Security benefits.  Regarding his VA pension benefits, the 
record reflects that, effective March 1, 1995, the amount of 
monthly compensation was $1,278; effective December 1, 1996, 
the amount of monthly compensation was $1,150; and, effective 
December 1, 1997, the amount of monthly compensation was 
$1,178.  However, as noted below, there are some slight 
differences in the amounts reported for his Social Security 
compensation.  

For the June to December 1995 period, the April 1995 
financial status report reflects that the monthly Social 
Security benefits came to $779, while it was reported in 
September 1995 that it came to $801 per month.  The June 2000 
statement from the Michigan Department of Military and 
Veterans Affairs reported that the veteran received $801 per 
month in Social Security benefits in 1995.  Based on the 
foregoing, it appears that the veteran received total monthly 
income anywhere from $2,057 to $2,079 during 1995.

Regarding the veteran's Social Security benefits for 1996, 
the veteran reported on his May 1996 VA Form 21-0516 that he 
received $821 per month, but the June 2000 statement from the 
Michigan Department of Military and Veterans Affairs stated 
that he received $779 per month.  Thus, he had monthly income 
anywhere from $2,057 to $2,099 through November 1996.  His 
income for December 1996 appears to have been anywhere from 
$1,929 to $1,971.

For 1997, the veteran reported on his February 1997 VA Form 
21-0516 that he received $845 per month in Social Security 
benefits, but the June 2000 statement reported that he had 
received $801.  This indicates that his monthly income, until 
November 1997, was anywhere from $1,951 to $1,995.  Effective 
December 1, 1997, his monthly income was anywhere from $1,979 
to $2,023.

With respect to 1998, the veteran reported on his January 
1998 VA Form 21-0516 that he received $862.80 per month in 
Social Security benefits.  However, both the October 1998 
financial status report and the June 2000 statement from the 
Michigan Department of Military and Veterans Affairs reported 
that he received $819 per month.  This indicates that his 
monthly income for 1998 was anywhere from $1,997 to 
$2,040.80.

The record also reflects that the veteran's primary expense 
during the pertinent period was the cost of his nursing home 
care.  In March 1995, the veteran reported that the actual 
out of pocket monthly cost was $1,026, but in April 1995 he 
reported that it was $981.  Further, in September 1995, he 
reported that all of his VA pension benefits (then $1,278), 
less $45 for his personal use, went to his nursing home care 
($1,233).  The statements submitted in May 1996 and June 2000 
indicated that he paid a total of either $15,769.09 (which 
comes to $1,314.09 per month) or $15,796.09 (which comes to 
$1,316.34 per month).  For 1996, it was reported in both 
February 1997 and June 2000 that the veteran paid a total of 
$16,260 for his nursing home care (which comes to $1,355 per 
month).  In both January 1998 and June 2000, it was reported 
that the veteran paid a total of $17,895 for nursing home 
care in 1997 (which comes to $1,491.25 per month).  For 1998, 
the October 1998 financial status report indicated that the 
veteran only paid $400 per month.  However, both the February 
1999 VA Form 21-0516 and the June 2000 statement from the 
Michigan Department of Military and Veterans Affairs reported 
that the veteran paid a total of $18,614 for nursing home 
care in 1998 (which comes to $1,551.17 per month).  
Nevertheless, it appears that the October 1998 financial 
status report may have only been reporting the amount of 
Social Security benefits that went to the nursing home care, 
as there was no mention of the VA pension benefits on this 
report.

Turning to the appellant, the Board notes that she reported 
in September 1995 and March 2000 that her monthly income was 
$450 for 1995.  Regarding her expenses, she indicated in 
September 1995 that they were $805, but reported in March 
2000 that it came to $798.  Additionally, she acknowledged 
that she had $3,629.62 in a bank account.  Based upon this 
information, it appears that the appellant's monthly expenses 
exceeded her monthly income (not counting the veteran's 
Social Security benefits) by either $348 or $355.

For 1996, the appellant reported $460 in monthly income, and 
a bank account with $1,300.  She also reported monthly 
expenses of $950.  Thus, she indicated that her monthly 
expenses exceeded her monthly income by $490.
For 1997, the appellant reported that her monthly income was 
$442, and that her monthly expenses were $970.50 per month.  
She also reported that she had $70 in the bank.  Thus, she 
indicated that her monthly expenses exceed her monthly income 
by $528.50.

Finally, for 1998, the appellant reported that her monthly 
income was $300, while her monthly expenses were $1,102.  She 
also indicated that she had $150 in the bank.  Thus, she 
indicated that her monthly expenses exceeded her monthly 
income by $802.

Despite the variations in the veteran's reported income, the 
Board finds that the evidence does not support a finding of 
hardship on the part of the appellant for the period from 
June to December 1995.  As stated above, the Board has 
determined that the appellant had access to the veteran's 
Social Security benefits until March 1996, at which time the 
checks were transferred to JS on the veteran's behalf.  The 
record does show that these benefits were in excess of $700 
per month.  Based upon the information reported by the 
appellant, her monthly expenses exceeded her monthly income 
(not counting the veteran's Social Security benefits) by 
either $348 or $355 in 1995.  Since this is less than the 
amount of the veteran's Social Security benefits, to which 
the appellant had access, the Board finds no hardship on the 
appellant's part in 1995.

For 1996, the record reflects that the veteran had access to 
the veteran's Social Security benefits, in excess of $700 per 
month, until March 1996.  Thereafter, JS, on behalf of the 
veteran, sent her $700 per month until May 1996, at which 
point he sent her $500 for the remainder of the year.  As 
noted above, the information provided by the appellant 
indicates that her monthly expenses exceeded her monthly 
income (not counting the veteran's contribution) by $490.  
Since this is less than the various monthly amounts of 
compensation submitted on behalf of the veteran, the Board 
finds no hardship on the appellant's part for 1996.

The evidence does support a finding of financial hardship on 
the part of the appellant for both 1997 and 1998, even when 
taking into consideration the amount of the veteran's 
contribution toward her support.  As noted above, the 
appellant indicated that her monthly expenses exceeded her 
monthly income by $528.50, during 1997.  During that period, 
JS sent her $500 per month, which reflects that her expenses 
still exceeded her income by $28.50.  For 1998, the appellant 
indicated that her monthly expenses exceeded her monthly 
income by $802.  As JS sent her $500 per month from January 
to April 1998, and $300 per month beginning in May 1998, her 
expenses still exceeded her income by $302 to $502.  However, 
despite the fact that the appellant was under a financial 
hardship, her claim must still be denied as no reasonable 
apportionment can be made without causing the veteran undue 
hardship.

The Board notes that VA regulations provide that when 
determining the basis for apportionment, consideration will 
be given to such factors as the amount of VA compensation 
payable, other resources and income of the veteran and the 
dependents on whose behalf the apportionment is claimed, and 
any special needs of the veteran, his dependents, or the 
apportionment claimants.  In the instant case, the record 
reflects that the veteran has severe medical problems which 
warrant nursing home care, while there is no indication that 
such is the case with the appellant.

VA regulations also provide that a veteran's benefits will 
not be apportioned where the total benefit payable to the 
disabled person does not permit payment of a reasonable 
amount to the apportionee.  38 C.F.R. § 3.458(a).  Moreover, 
VA regulations indicate that an apportionment should be at 
least 20 percent of the veteran's benefits, and no more than 
50 percent.  38 C.F.R. §§ 3.451, 3.453.  In the instant case, 
a reasonable payment of at least 20 percent of the veteran's 
VA improved disability pension benefits for the period from 
January to November 1997 comes to $230.  For the period from 
December 1, 1997, to October 1998, a reasonable payment of at 
least 20 percent of the veteran's VA improved disability 
pension benefits comes to $235.60.  

The veteran has indicated that his nursing home care for 1997 
was $1,491.25 per month, while it was $1,551.17 per month for 
1998.  He indicated that his monthly income for 1997 was 
anywhere from $1,951 to $2,023.  As the appellant was being 
paid $500 from this income, the veteran was left with $1,451 
to $1,523 in which to pay for his nursing home care in 1997.  
For 1998, the veteran's monthly income was anywhere from 
$1,997 to $2,030.80.  Subtracting $500 for the appellant for 
January to April 1998, this left $1,497 to $1,540.80 for this 
period.  For May to October 1998, the $300 payment to the 
appellant left him with anywhere from $1,697 to $1,740.80 to 
pay for his nursing home care.  This indicates that all or 
nearly all of the veteran's remaining monthly income was 
necessary in order to provide for his nursing home care.  
Since a reasonable apportionment must be at least $230 for 
1997, and $235.60 for 1998, the Board concludes that a 
reasonable apportionment cannot be made without causing undue 
hardship for the veteran as he would not have had enough 
income in which to pay his nursing home care for the 
pertinent period.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for an apportionment of the veteran's improved 
disability pension benefits for the period preceding October 
1, 1998.  Consequently, the benefit of the doubt doctrine is 
not for application, and the claim must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to an apportionment of the veteran's improved 
disability pension benefits for the period preceding October 
1, 1998, for his then estranged spouse, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

